TAYLOR, Commissioner.
Defendant in error, West Texas Construction Company, filed this suit against J. L. Doss and wife upon two certificates of special assessment levied against them and their property for the cost of paving a portion of the street in the City of Colorado upon which the property abuts.
The case is clearly and accurately stated in the opinion of the Court of Civil Appeals. 59 S.W.(2d) 866. Upon a careful review and consideration of the record, we have concluded that the questions presented were correctly decided by that court and that the reasons given for its holdings are correct.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court